Exhibit 10.1
 
DIRECTOR’S AGREEMENT
 
This Director’s Agreement (this “Agreement”) is made and entered into as of the
16th day of February, 2011, (the “Effective Date”), by and between General
Gregory Martin (hereinafter referred to as “Director”) and Texas Rare Earth
Resources Corp. (“Company”).
 


WITNESSETH:
 
WHEREAS, the Board of Directors (the “Board”) of the Company wish to elect
Director to serve on the Board of the Company, and Director has agreed to serve
at the pleasure of the Board and on the terms and conditions below;


 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1. Appointment as Director
 
Company shall appoint Director to the Board of the Company, and, upon such
appointment, Director agrees that Director will devote the amount of time,
skill, and efforts during the term of this Agreement to the affairs of the
Company as may be reasonably requested and required of Director and in
accordance with the duties and obligations imposed upon directors of
corporations by applicable law.


2. Compensation
 
As compensation for serving as a member of the Board of the Company, Company
agrees upon the execution and delivery of this Agreement to grant to Director a
five-year option to purchase 60,000 shares of restricted common stock of the
Company, at an exercise price of $2.50 per share.  Upon each anniversary of this
Agreement, the board of directors will consider additional equity awards to be
issued to Director.  Company will reimburse Director for all reasonable costs
associated with attending meetings and otherwise fulfilling his services
hereunder.


3. Confidential and Proprietary Information; Documents
 
3.1           Director recognizes and acknowledges that Director will have
access to certain information of the Company that is confidential and
proprietary and constitutes valuable and unique property of the Company.
Director agrees that Director will not at any time, either during or subsequent
to the term of this Agreement, disclose to others, use, copy or permit to be
copied, except in pursuance of Director’s duties on behalf of the Company, its
successors, assigns or nominees, or as required by the order of any tribunal
having jurisdiction or by mandatory provisions of applicable law, any
confidential information or know-how of the Company without the prior written
consent of the Board of the Company. Director further agrees to maintain in
confidence any confidential information of third parties received as a result of
Director’s relationship with the Company.


3.2           Director further agrees to deliver to the Company promptly after
his resignation, removal or failure to be nominated or elected as a member of
the Board, all materials correspondence, memoranda, notes, records, plans, or
other documents and all copies thereof (all of which are hereafter referred to
as the “Documents”), made, composed or received by Director, solely or jointly
with others, and which are in Director’s possession, custody, or control at such
date and which are related in any manner to the past, present, or anticipated
business of the Company.


 
 

--------------------------------------------------------------------------------

 
3.3           In the event of a breach or threatened breach of any of the
provisions of Section 3, or any breach by Director of his fiduciary obligation
to the Company and its shareholders, Company shall be entitled to an injunction
ordering the return of such Documents and any and all copies thereof and
restraining Director from using or disclosing, for Director’s benefit or the
benefit of others, in whole or in part, any confidential information.


4. Conflicts of Interest
 
4.1           In keeping with Director’s fiduciary duties to the Company,
Director agrees that Director shall not, directly or indirectly, become involved
in any conflict of interest, or upon discovery thereof, allow such a conflict to
continue.  Moreover, Director agrees that Director shall promptly disclose to
the Board of the Company any facts which might involve any reasonable
possibility of a conflict of interest as the Company is currently and in the
future configured and practicing business.


4.2           It is agreed that any direct or indirect interest in, connection
with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect the Company or any
of its subsidiaries or affiliates, involves a possible conflict of interest.
Circumstances in which a conflict of interest on the part of Director would or
might arise, and which should be reported immediately by Director to an officer
of the Company, include, without limitation, the following: (a) ownership of a
material interest in, acting in any capacity for, or accepting directly or
indirectly any payments, services or loans from a supplier, contractor,
subcontractor, customer or other entity with which the Company does business;
(b) misuse of information or facilities to which Director has access in a manner
which will be detrimental to the Company’s interest; (c) disclosure or other
misuse of information of any kind obtained through the Director’s connection
with the Company; (d) acquiring or trading in, directly or indirectly, other
properties or interests adjacent to the properties and by the Company; (e) the
appropriation to the Director or the diversion to others, directly or
indirectly, of any opportunity in which it is known or could reasonably be
anticipated that the Company would be interested unless the Company is precluded
from or chooses not to pursue such opportunity; and (f) the ownership, directly
or indirectly, of a material interest in an enterprise in direct competition
with the Company or acting as a director, officer, partner, consultant, Director
or agent of any enterprise which is in direct competition with the Company.


5. Remedies
 
Director and the Company agree that, because damages at law for any breach or
nonperformance of this Agreement by Director, while recoverable, are and will be
inadequate, this Agreement may be enforced in equity by specific performance,
injunction, accounting or otherwise.


 
 

--------------------------------------------------------------------------------

 
6. Miscellaneous
 
6.1           This Agreement is made and entered into as of the Effective Date
and the rights and obligations of the parties hereto shall be binding upon the
heirs and legal representatives of the Director and the successors and assigns
of the Company.  This Agreement may be assigned by the Company (including
assignment by operation of law to any successor to the business of the Company
by merger, consolidation or other business combination) without the consent of
Director but is personal to the Director and no rights, duties, and obligations
of Director hereunder may be assigned without the consent of the Company or its
assigns, which may be granted or withheld in its sole discretion.


6.2           No waiver or non-action with respect to any breach by the other
party of any provision of this Agreement, nor the waiver or non-action with
respect to any breach of the provisions of similar agreements with other
Directors shall be construed to be a waiver of any succeeding breach of such
provision, or as a waiver of the provision itself.


6.3           Should any portions hereof be held to be invalid or wholly or
partially unenforceable, such holding shall not invalidate or void the remainder
of this Agreement.  The portions held to be invalid or unenforceable shall be
revised and reduced in scope so as to be valid and enforceable, or, if such is
not possible, then such portions shall be deemed to  have been wholly excluded
with the same force and effect as it if had never been included herein.


6.4           Director’s obligations with regards Section 3 of this Agreement to
the Company shall survive Director’s resignation, removal or failure to be
nominated or elected as a member of the Board of the Company.


6.5           This Agreement supersedes, replaces and merges any and all prior
and contemporaneous understandings, representations, agreements and discussions
relating to the same or similar subject matter as that of this Agreement between
Director and the Company and constitutes the sole and entire agreement between
the Director and the Company with respect to the subject matter of this
Agreement.


6.6           The laws of the State of Texas, excluding any conflicts of law
rule or principle that might otherwise refer to the substantive law of another
jurisdiction, will govern the interpretation, validity and effect of this
Agreement without regard to the place of execution or the place for performance
thereof, and the Company and Director agree that the state and federal courts in
Harris county, Texas, shall have personal jurisdiction and venue over the
Company and Director to hear all disputes arising under this Agreement.  This
Agreement is to be at least partially performed in Harris County, Texas.


6.7           All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have given when mailed by registered mail or certified
mail, return receipt requested, as follows:


 
 

--------------------------------------------------------------------------------

 
If to the Company, to:


Mr. Dan Gorski
Texas Rare Earth Resources Corp.
3 Riverway, Suite 1800
Houston, TX  77056


If to Director, to:


General Gregory Martin
4400 South Pershing Court
Arlington, VA  22204-1377


or to such other addresses as either party may designate by notice to the other
party hereto in the manner specified in this section.


6.8           This Agreement may not be changed or terminated orally, and no
change, termination or waiver of this Agreement or of any of the provisions
herein contained shall be binding unless made in writing and signed by both
parties, and in the case of the Company, by an authorized officer of the
Company.  Any change or changes, from time to time, in Director’s compensation
shall not be deemed to be, a change, termination or waiver of this Agreement or
of any of the provisions herein contained.


 
IN WITNESS WHEREOF, the undersigned have hereby caused this Agreement to be
effective as of the date first written above.


Texas Rare Earth Resources Corp.



   
By:/s/ Dan Gorski
/s/ General Gregory Martin
Dan Gorski, CEO
General Gregory Martin




 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 